                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

                                       )
JOHN AKINS,                            )
                                       )
        Plaintiff,                     )
                                       )      No. 18-2725
                                       )
v.                                     )
                                       )
U.S. BANK, NATIONAL                    )
ASSOCIATION; and J.P. MORGAN           )
MORTGAGE ACQUISITION TRUST,            )
2006-WMC3, ASSET BACKED PASS-          )
THROUGH CERTIFICATES, SERIES           )
2006-WMC3,                             )
                                       )
        Defendants.                    )
                                       )
                                       )
                                       )

                                    ORDER


       Plaintiff John Akins sues Defendants for fraud and wrongful

foreclosure.

       Before the Court is the November 15, 2018 Motion to Dismiss

filed by Defendant U.S. Bank, National Association (“U.S. Bank,

NA”),    in   its   capacity   as   trustee    of   Defendant   J.P.   Morgan

Mortgage Acquisition Trust, 2006-WMC3, Asset Backed Pass-Through

Certificates, Series 2006-WMC3 (the “Trust”) (collectively “U.S.

Bank”).       (ECF No. 9.)     Akins responded on December 17, 2018.

(ECF No. 11.)       U.S. Bank replied on December 31, 2018.        (ECF No.

13.)
       For the following reasons, U.S. Bank’s Motion to Dismiss is

GRANTED.

I.     Background

       This action arises from U.S. Bank’s attempted foreclosure

on Akins’s home.      (Compl., ECF No. 1-1 ¶ 6.)       Akins represents

that a foreclosure sale is “imminent,” and he seeks to enjoin

the sale.      (Id. ¶ 6.)

       On May 24, 2006, Akins obtained a mortgage loan from WMC

Mortgage Corp.      (Id. ¶ 3.)    Akins executed a promissory note in

favor of WMC (the “Note”).         (Id.; Note, ECF No. 9-2.)        Akins

also executed a deed of trust, which identified WMC as the lender

and Mortgage Electronic Registration Systems, Inc. (“MERS”) as

“nominee” for the lender, the lender’s successors and assigns,

and the beneficiary of the deed of trust (the “Deed of Trust”).

(Deed of Trust, ECF No. 9-3.)            The Shelby County Register

recorded the Deed of Trust on May 26, 2006.            (ECF No. 9-3 at

75.)       An undated endorsement in blank purportedly signed by an

assistant secretary for WMC appears on the last page of the Deed

of Trust.      (See id. at 55.)

       On June 14, 2009, Akins filed a voluntary petition for

Chapter 13 bankruptcy in the United States Bankruptcy Court for

the Western District of Tennessee.       (See Bankr. ECF No. 1.) 1     On



       1 Citations to (Bankr. ECF No. ##) refer to Akins’s 2009 bankruptcy
proceeding, In re Akins, No. 09-26363-DSK (Bankr. W.D. Tenn.).

                                     2
July 31, 2009, Chase Home Finance LLC (“Chase”) filed a proof of

claim.     (ECF No. 9-5.)    Chase represented that it was filing

“as the servicing agent for U.S. Bank National Association, MERS

as nominee.”     (Id. at 109.)   The claim amount was $69,664.17,

including $12,672.65 in arrears.      (Id.)   Copies of the Note and

Deed of Trust were attached to the proof of claim.      (Id. at 111–

29.)    Akins did not object to Chase’s proof of claim.    See Docket

Sheet for In re Akins, No. 09-26363-DSK (Bankr. W.D. Tenn.).      On

September 4, 2009, the Bankruptcy Court confirmed the Chapter 13

plan.    (Bankr. ECF No. 14.)    Based on his failure to make plan

payments, however, the court      dismissed Akins’s bankruptcy on

August 5, 2010.    (Bankr. ECF No. 24.)

       On August 4, 2015, MERS executed a Corporate Assignment

Deed of Trust assigning the Deed of Trust to “U.S. Bank National

Association as trustee for J.P. Morgan Mortgage Acquisition

Trust, 2006-WMC3, Asset Backed Pass-Through Certificates, Series

2006-WMC3 . . . .”    (the “Corporate Assignment”) (ECF No. 9-7 at

137.)     The Corporate Assignment was recorded with the Shelby

County Register on August 10, 2015.        (Id. at 139.)    Charlene

Brown signed the Corporate Assignment on behalf of MERS as

assistant secretary.    (Id. at 137.)

       On October 10, 2018, Akins filed his Complaint in the

Tennessee Chancery Court for the Thirtieth Judicial District at

Memphis.    (Compl., ECF No. 1-1.)    Akins disputes the legality of

                                  3
the assignment of the Deed of Trust and contends that U.S. Bank

has no authority to foreclose on his home.             (See generally id.)

He brings claims for fraud and wrongful foreclosure.                  (Id.)

Akins seeks (1) damages for the “potential loss of his home . . .

which he values at $85,000.00”; (2) damages for payments that

U.S. Bank lacked the authority to collect; (3) “[d]amages for

Fraud in the amount of $250,000.00”; (4) costs and attorney’s

fees;   (5)    a    declaratory   judgment   that   U.S.   bank   lacks    the

standing to foreclose; (6) injunctive relief; and (7) to set

aside any potential foreclosure sale.          (Id.)

     Akins filed an Amended Complaint on February 20, 2019. (ECF

No. 20.)      On January 25, 2019, the Court entered a scheduling

order, setting February 8, 2019, as the deadline to file amended

pleadings.         (Scheduling Order, ECF No. 18.)         Akins filed his

Amended Complaint after that date without seeking leave.                  (ECF

No. 20.)      Under Federal Rule of Civil Procedure 16(b), once the

deadline to amend pleadings set out in the court’s scheduling

order passes, a plaintiff must show good cause for failing to

file a timely amendment before a court will consider whether

further amendment is proper.         See Leary v. Daeschner, 349 F.3d

888, 909 (6th Cir. 2003).          Akins has not done so.         The Court

will not consider Akins’s proposed Amended Complaint.




                                      4
II.   Jurisdiction

      On October 18, 2018, U.S. Bank filed a Notice of Removal,

removing the case to this Court.     (ECF No. 1.)   The Notice of

Removal asserts that this Court has diversity jurisdiction under

28 U.S.C. § 1332(a), making removal proper under 28 U.S.C.

§ 1441(a).   As the removing party, U.S. Bank bears the burden of

establishing federal jurisdiction.    Mason v. Lockwood, Andrews

& Newnam, P.C., 842 F.3d 383, 389 (6th Cir. 2016)

      U.S. Bank, NA is national banking association.   (ECF No. 1

¶ 9.)   A national banking association is a corporate entity

“chartered not by any State, but by the Comptroller of the

Currency of the U.S. Treasury.”     Wachovia Bank v. Schmidt, 546

U.S. 303, 306 (2006).    For purposes of diversity, a national

banking association is a citizen of the “State designated in its

articles of association as its main office.”   Wachovia, 546 U.S.

at 318 (citing 28 U.S.C. § 1348).      Although “in almost every

case, . . . the location of a national bank’s main office and of

its principal place of business [will] coincide,” a national

bank is not a citizen of the state in which its principal place

of business is located, if that state differs from the location

of its main office.     Id. at 317 n.9 (2006).      The Notice of

Removal asserts that U.S. Bank, NA has its principal place of

business in Minneapolis, Minnesota, but does not identify the



                                5
state designated as the bank’s main office in its articles of

association.

     Ordinarily, the party invoking federal jurisdiction must

affirmatively plead the necessary jurisdictional elements.   See

Hertz Corp. v. Friend, 559 U.S. 77, 96 (2010).       U.S. Bank’s

failure to establish complete diversity is grounds for remand to

the state court. Under Rule 201 of the Federal Rules of Evidence,

however, a court may take judicial notice of a fact that “can be

accurately and readily determined from sources whose accuracy

cannot reasonably be questioned.”     Fed. R. Evid. 201(b)(2).

Although U.S. Bank has not asked the Court to take judicial

notice of the location of its main office, a court “may take

judicial notice on its own.” Fed. R. Evid. 201(c)(1). A national

bank’s articles of association and the location of its main

office can be judicially noticed.      See U.S. Bank, N.A. for

Registered Holders of ML-CFC Commercial Mortg. Tr. 2007-7 v.

Miller, No. CV 12-05632 MMM, 2013 WL 12183653, at *5 (C.D. Cal.

Jan. 16, 2013); Sami v. Wells Fargo Bank, No. C 12–00108 DMR,

2012 WL 967051, *2 (N.D. Cal. Mar. 21, 2012).

     Based on records published online by the Office of the

Comptroller of the Currency, the main office designated in U.S.

Bank, NA’s articles of association is in Cincinnati, Ohio.   See

National       Banks     Active       As        Of    2/28/2019,

https://www.occ.treas.gov/topics/licensing/national-banks-fed-

                                  6
 savings-assoc-lists/national-by-name-pdf.pdf.               U.S. Bank, NA is

 a citizen of Ohio.

        When an entity is sued in its capacity as the trustee of a

 trust, the citizenship of the trustee controls for diversity

 purposes.      See Homfeld II, LLC v. Comair Holdings, Inc., 53 F.

 App’x 731, 732 (6th Cir. 2002); Navarro Sav. Ass’n v. Lee, 446

 U.S. 458, 464–66 (1980).            Because U.S. Bank, NA’s citizenship is

 imputed to it, the Trust is also a citizen of Ohio.                  Plaintiff

 Akins is a resident and citizen of Tennessee.                (ECF No. 1 ¶ 9;

 see also ECF No. 1-1 ¶ 1.)            The parties are completely diverse.

        Akins    alleges      that    the   amount   in   controversy   exceeds

 $75,000.     (ECF No. 1 ¶ 8; ECF No. 1-1 ¶ 39.)            “[T]he sum claimed

 by the plaintiff controls if the claim is apparently made in

 good faith.”      St. Paul Mercury Indem. Co. v. Red Cab Co., 303

 U.S. 283, 288 (1938); see also Charvat v. NMP, LLC, 656 F.3d

 440,   447     (6th   Cir.    2011).       The   requirements   of   diversity

 jurisdiction are satisfied.

III.    Standard of Review

        Federal Rule of Civil Procedure 12(b)(6) allows dismissal

 of a complaint that “fail[s] to state a claim upon which relief

 can be granted.”        A Rule 12(b)(6) motion permits the defendant

 “to test whether, as a matter of law, the plaintiff is entitled

 to legal relief even if everything alleged in the complaint is

 true.”     Campbell v. Nationstar Mortg., 611 F. App'x 288, 291

                                            7
(6th Cir. 2015) (quotation omitted).            A motion to dismiss tests

only whether the plaintiff has pled a cognizable claim and allows

the court to dismiss meritless cases that would waste judicial

resources and result in unnecessary discovery.                     See Kolley

v. Adult Protective Servs., 725 F.3d 581, 587 (6th Cir. 2013).

     When evaluating a motion to dismiss for failure to state a

claim, the Court must determine whether the complaint alleges

“sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”              Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)).       If a court decides in light of its

judicial experience and common sense, that the claim is not

plausible, the case may be dismissed at the pleading stage.

Iqbal, 556 U.S. at 679.        The “[f]actual allegations must be

enough to raise a right to relief above [a] speculative level.”

Ass’n of Cleveland Fire Fighters v. City of Cleveland, 502 F.3d

545, 548 (6th Cir. 2007) (quoting Twombly, 550 U.S. at 555).

     A claim is plausible on its face if “the plaintiff pleads

factual content that allows the court to draw the reasonable

inference   that   the   defendant       is   liable   for   the   misconduct

alleged.”   Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

556). A complaint need not contain detailed factual allegations.

However, a plaintiff’s “[t]hreadbare recitals of the elements of



                                     8
a cause of action, supported by mere conclusory statements, do

not suffice.”    Id.

IV.   Analysis

        A. Materials Outside the Pleadings

      Akins   argues   that   U.S.       Bank’s    Motion    to   Dismiss   is

improperly based on material outside the pleadings that should

not be considered.      (ECF No. 11-1 at 152–53.)             Akins does not

specify what material U.S. Bank cites that is not properly before

the Court.

      For the purposes of this Order, the Court has considered

the following documents outside the pleadings: (1) the Note (ECF

No. 9-2); (2) the Deed of Trust (ECF No. 9-3); (3) Chase’s proof

of claim filed during Akins’s bankruptcy proceeding (ECF No. 9-

5); (4) the Corporate Assignment assigning the Deed of Trust to

U.S. Bank; and (5) docket entries from Akins’s 2009 Chapter 13

bankruptcy proceeding (In re Akins, No. 09-26363-DSK (Bankr. W.D.

Tenn.)).

      Ordinarily, a court may consider only the pleadings on a

motion to dismiss under Rule 12(b)(6).                  See Jones v. City of

Cincinnati, 521 F.3d 555, 562 (6th Cir. 2008) (holding that

consideration    of    matters   outside          the    pleadings   requires

conversion of the Rule 12(b)(6) motion to a motion for summary

judgment) (citing Fed. R. Civ. P. 12(d)).                  Certain documents

attached to the pleadings and the motion to dismiss may be

                                     9
considered part of the pleadings.                Commercial Money Ctr., Inc.

v. Ill. Union Ins. Co., 508 F.3d 327, 335 (6th Cir. 2007) (citing

Fed. R. Civ. P. 10 (c)).        If a document is “referred to in the

pleadings and is integral to the claims,” it may be considered

without     converting   a   motion    to    dismiss          to   one   for    summary

judgment.     Id. at 335–36.        The Court may consider the Note, the

Deed   of   Trust,   Chase’s    proof       of       claim,    and   the    Corporate

Assignment because those documents are attached to U.S. Bank’s

Motion to Dismiss, they are referred to in the Complaint, and

they are integral to Akins’s claims.

       On a motion to dismiss under Rule 12(b)(6), the Court may

also   consider   “matters     of    which       a    court    may   take      judicial

notice.”     Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

308, 322 (2007).         The Court may take judicial notice of the

filings in Akins’s bankruptcy proceeding.                 See Buck v. Thomas M.

Cooley Law Sch., 597 F.3d 812, 816 (6th Cir. 2010) (“[A] court

may take judicial notice of other court proceedings without

converting the motion into one for summary judgment.”); see also

In re Hamady Bros. Food Mkts., 110 B.R. 815, 817 (E.D. Mich.

1990) (“[T]here is ample case law authorizing the Court to take

judicial notice of the bankruptcy court’s orders[.]”).

          B. Res Judicata

       U.S. Bank argues that Akins’s claims are barred by the res

judicata effect of Akins’s 2009 Chapter 13 bankruptcy proceeding.

                                       10
(ECF No. 9-1 at 45–46.)       Akins responds that his claims are not

barred because: (1) the bankruptcy proceeding was not between

the same parties as the parties to this suit; (2) the same cause

of action was not asserted in both cases; and (3) the Bankruptcy

Court did not issue a final judgment on the merits adjudicating

Akins’s present claims.

      Because the judgment of the Bankruptcy Court is a federal

judgment,    the    res   judicata    effects    of   that   judgment     are

determined    by    federal   law.      See   Hamilton’s     Bogarts,    Inc.

v. Michigan, 501 F.3d 644, 650 (6th Cir. 2007).                 A claim is

barred by res judicata if the following elements are satisfied:

(1) a final decision on the merits by a court of competent

jurisdiction; (2) a subsequent action between the same parties

or their “privies”; (3) an issue in the subsequent action which

was litigated or which should have been litigated in the prior

action; and (4) an identity of the causes of action.             In re HNRC

Dissolution Co., No. 18-5674, 2019 WL 326484, at *7 (6th Cir.

Jan. 24, 2019) (citing Browning v. Levy, 283 F.3d 761, 771 (6th

Cir. 2002)).       It has long been established that the “[n]ormal

rules of res judicata . . . apply to the decisions of the

bankruptcy courts.”       In re Enyart, 509 F.2d 1058, 1061 (6th Cir.

1975). 2


      2 The term “res judicata” is at times used to refer to claim preclusion,
and contrasted with the term “collateral estoppel,” used to refer to issue
preclusion. See Gargallo v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 918

                                     11
           1. Final Judgment on the Merits

       The parties dispute whether the Bankruptcy Court’s order

confirming Akins’s Chapter 13 plan constitutes a final judgment

on   the     merits.      Eleven    U.S.C.          § 1327(a)    provides    that   the

“provisions of a confirmed plan [under Chapter 13] bind the

debtor     and   each    creditor     .    .    .    .”    Under    §   1327(a),    the

“confirmation of a Chapter 13 plan is . . . an adjudication of

litigation over the issues of the classification and treatment

of claims provided for in a proposed Chapter 13 plan, and is res

judicata on those issues.’”               In re Parmenter, 527 F.3d 606, 609

(6th Cir. 2008) (quotation omitted);                   see also In re Shultz, 347

B.R. 115, 2006 WL 1407466, *3 (6th Cir. BAP 2006) (table opinion)

(order confirming Chapter 13 plan is final judgment on the

merits).

       That Akins’s Chapter 13 petition was ultimately dismissed

for failure to make plan payments is not to the contrary.

Although discharge is not complete until all payments have been

made, the confirmed plan established all of the rights and duties

of the parties.         The confirmation of Akins’s Chapter 13 plan was

a    final    judgment     on   the   merits          by   a    court   of   competent

jurisdiction.


F.2d 658, 660–61 (6th Cir. 1990). At other times, the term “res judicata”
is used to refer to both claim preclusion and issue preclusion. See Arangure
v. Whitaker, 911 F.3d 333, 337 (6th Cir. 2018). Here, the parties use the
term “res judicata” in the former sense, to refer to claim preclusion only.
The Court addresses claim preclusion only.

                                           12
         2. Identity of the Parties

     For res judicata to apply, a second action must be between

the same parties, or their privies, as the first.       The Sixth

Circuit defines a party in privity as “a successor in interest

to the party, one who controlled the earlier action, or one whose

interests were adequately represented.”    Sanders Confectionery

Prods., Inc. v. Heller Fin., Inc., 973 F.2d 474, 481 (6th Cir.

1992).   In the context of bankruptcy matters, all participants

in the bankruptcy proceedings, not just the       formally named

parties, “are barred by res judicata from asserting matters they

could have raised in the bankruptcy proceedings.”    In re Micro–

Time Mgmt. Sys., Inc., 983 F.2d 1067 (6th Cir. 1993).     Indeed,

“creditors . . . must also be considered parties for res judicata

purposes.”    Sanders, 973 F.2d at 480.   Courts should interpret

the “same parties” requirement broadly in the bankruptcy context.

Id. at 481.    Affording bankruptcy court decisions a narrow res

judicata effect would undermine the finality of bankruptcy court

judgments and would “run counter to the provisions [of the

Bankruptcy Code] which outline the effect of plans and offer

methods for challenging the bankruptcy orders.”   Id.

     Akins argues that “[t]he creditor listed in the Bankruptcy

is J.P. Morgan Chase Home Finance LLC.    Neither U.S. Bank, N.A,

nor [the Trust], were parties to that bankruptcy.”   (ECF No. 11-



                                13
1 at 158.)    He contends that the parties in the two cases are

not the same and that res judicata does not apply.                    (Id.)

     Chase acted as the loan servicing agent for U.S. Bank during

Akins’s bankruptcy.       (See Proof of Claim, ECF No. 9-5.)              Privity

exists between a lender and its loan servicing agent.                   See Harris

v. Ocwen Loan Servicing, LLC, No. 17-5399, 2017 WL 8791308, at

*3 (6th Cir. Nov. 22, 2017) (holding that current and prior loan

servicers    are   in    privity    with       the   mortgage   lender    for   the

purposes of res judicata); Pace v. Deutsche Bank Nat’l Tr. for

First    Franklin       Mortg.     Loan        Tr.     2006-FF16,    Asset-Backed

Certificates,      Series    2006-FF16,          No.     2:18-CV-195,    2018   WL

4334614, at *5 (S.D. Ohio Sept. 11, 2018) (“For the purpose of

claim preclusion, loan servicers are in privity with lenders.”).

Assuming U.S. Bank was not a party to Akins’s 2009 bankruptcy

proceeding, Chase was a party to that proceeding as U.S. Bank’s

privy. There is an identity of the parties.

     Akins argues that U.S. Bank cannot have been a party to the

2009 bankruptcy because it did not receive its right to enforce

the Deed of Trust until the Corporate Assignment was executed in

2015.    (ECF No. 11-1 at 159.)                Akins’s argument is not well-

taken.   Chase filed a proof of claim during Akins’s bankruptcy

stating that it was filing “as the servicing agent for U.S. Bank

National Association, MERS as nominee.”                   (ECF No. 9-5 at 109.)

Akins did not object to Chase’s proof of claim.                     The Bankruptcy

                                          14
Court later ordered Akins to make mortgage payments to Chase.

(Bankr. ECF No. 14.)     U.S. Bank was Akins’s mortgage creditor at

the time of Akins’s 2009 bankruptcy case.

     To the extent Akins argues that the parties in the two

actions are not the same because the Trust was not a party to

the bankruptcy, that contention cannot be sustained.             Privity

exists    when   the   interests   of   a   nonparty   are    adequately

represented by a party in the initial action.          See Sanders, 973

F.2d at 481.     As trustee, U.S. Bank, NA adequately represents

the Trust’s interest.      Cf. Venture Glob. Eng’g, LLC v. Satyam

Comput. Servs. Ltd., No. 10-15142, 2012 WL 12897904, at *7 (E.D.

Mich. Mar. 30, 2012) (determining that a trust, which was not a

named party in an earlier arbitration, was in privity with its

trustee, a named party to the arbitration, and thereby precluded

from relitigating arbitrated claims).

          3. Claims Litigated or that Could Have Been Litigated in
             Prior Action

     Unlike a typical lawsuit, where one party brings an action

against another, a bankruptcy proceeding provides a single forum

in which multiple parties decide how to allocate a debtor’s

assets.     See In re Piper Aircraft Corp., 244 F.3d 1289, 1299

(11th Cir. 2001) (observing that, because of the unique nature

of   bankruptcy        proceedings,     “different      res     judicata

considerations may come into play when the first case is a


                                   15
bankruptcy proceeding”).        In the bankruptcy context, instead of

considering whether a subsequent lawsuit asserts claims that

could have been brought as part of a previous lawsuit, courts

have assessed whether a new action seeks to bring claims that

could   have   been   raised    within    the   scope    of   the    bankruptcy

proceeding.     See, e.g., In re HNRC Dissolution Co., 585 B.R.

837, 848 (B.A.P. 6th Cir. 2018), aff’d, No. 18-5674, 2019 WL

326484 (6th Cir. Jan. 24, 2019).

     The Chapter 13 plan provided that Akins would make direct

monthly mortgage payments to Chase, and that he would cure

prepetition    mortgage   arrearages       by   paying    under      the   plan.

(Bankr. ECF No. 14 at 3.)        To the extent Akins argues that U.S.

Bank and its agents do not have legal authority or standing to

foreclose on his home, he could have asserted that claim in his

bankruptcy proceeding.         See Walton v. Carrington Mortg. Servs.,

LLC, No. 1:17-cv-0330-TRM (E.D. Tenn. 2018); In re Richmond, 534

B.R. 479, 488 (Bankr. E.D.N.Y. 2015) (debtor argued mortgagee

lacked standing to foreclose or to file a proof of claim).                    It

is undisputed that Akins did not challenge U.S. Bank’s standing

to enforce the Note and Deed of Trust.            Akins could have raised

that claim in the earlier action and failed to do so.

        4. Identity of Claims

     Res judicata requires an identity of claims.                   Identity of

claims exists when “the claims arose out of the same transaction

                                     16
or series of transactions, or if the claims arose out of the

same core of operative facts.”       Trs. of Operating Eng’rs. Local

324 Pension Fund v. Bourdow Contracting, Inc., No. 18-1491, 2019

WL 1290197, at *10 (6th Cir. Mar. 21, 2019) (quotation omitted).

     Akins’s    2009   bankruptcy        proceeding   addressed   Akins’s

mortgage loan and U.S. Bank’s right to receive payments for the

loan.     Akins’s instant claims against U.S. Bank for fraud and

wrongful foreclosure challenge U.S. Bank’s right to receive

mortgage payments and to exercise its contractual right of

foreclosure.      Both Akins’s bankruptcy case and this lawsuit

pertain to his mortgage loan and U.S. Bank’s right to receive

payments on that loan.    There is an identity of claims.

                               * * *

     The four elements of res judicata are satisfied.             Akins’s

claims against U.S. Bank for fraud and wrongful foreclosure are

barred.    U.S. Bank’s Motion to Dismiss is GRANTED

V.   Conclusion

     For the foregoing reasons, U.S. Bank’s Motion to Dismiss is

GRANTED.



So ordered this 4th day of April, 2019.



                                 /s/ Samuel H. Mays, Jr.
                                SAMUEL H. MAYS, JR.
                                UNITED STATES DISTRICT JUDGE

                                    17
